Citation Nr: 1644896	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a hernia surgery conducted by the VA Medical Center (VAMC) in Reno, Nevada, in February 2007.

2.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, chronic with history of posttraumatic stress disorder (PTSD).   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for consideration of additional evidence.  

More specifically, additional pertinent evidence was added to the claims file after the last supplemental statement of the case (SSOC) was issued in October 2015.  The Veteran was informed of this fact by the Board, and he responded by notifying the Board in October 2016 that he wished his case to be remanded back to the RO for review of the additional evidence.  

Under these circumstances, the matter must be remanded for consideration of the additional evidence and, if necessary, the issuance of an SSOC.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded claims with consideration of all additional pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

